DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 13-22 in the reply filed on 7 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 18 November 2019 and 29 September 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2016-130047, hereinafter Nukumi in view of U.S. Pre-Grant Publication No. 2002/0121100, hereinafter Yabuki. (A machine translation of Nukumi is provided with the current office action).
Regarding claim 13, Nukumi teaches a railroad vehicle (paragraph [0013] and figure 1). The railroad vehicle contains on-track undercarriages (10), a vehicle frame supported on the on-track undercarriages (10) and a vehicle body (20, “superstructure”) (paragraph [0015] and figure 1). The vehicle body (20, “superstructure”) includes two driver’s cabins (20a and 20b) (paragraph [0016]). The railroad vehicle further includes a storage battery (BT, “energy store”) and an electric motor (12) supplied with energy from the storage battery (BT, “energy store”) (paragraph [0015]).  The storage battery (BT, “energy store”) is cooled by an air-conditioner (33) (paragraphs [0034, 0036]). It is well-known in the art that air-conditioners use a working fluid, which switches state from liquid to gas and back. As such, the working fluid in the air-conditioner (33) is (at least for a portion of the time) a liquid.
The vehicle body (20, “superstructure”) includes a battery storage chamber (24, “compartment”) (paragraph [0020]). Nukumi teaches that the battery storage chamber (24, “compartment”) is sealed and airtight to prevent any flame or smoke, which may develop within from escaping into the body of the railroad vehicle (paragraph [0021]) – therefore, the battery storage chamber (24, “compartment”) is a “fire protection cabinet”. 
The battery storage chamber (24, “compartment”) is separate from the driver’s cabins (20a and 20b) (figure 1). The vehicle body (20, “superstructure”) further includes the air-conditioner (33), which includes the working fluid – therefore, the air-conditioner (33) may be considered a working fluid tank. 
The storage battery (BT, “energy store”) is disposed within the battery storage chamber (24, “compartment”), which is also a “fire protection cabinet” as articulated above. The air-conditioner (33, “working fluid tank”) is disposed above the storage battery (BT, “energy store”) (figure 1).
Nukumi does not explicitly teach that the working fluid is a dielectric.
A typical working fluid for an air-conditioner is R-134A – see, e.g. Yabuki (paragraph [0020]). R-134A is not electrically conductive and is thus considered a “dielectric”.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement an air-conditioner with R-134a working fluid without undue experimentation and with a reasonable expectation of success.
	Regarding claim 14, Nukumi teaches that the battery storage chamber (24, “compartment”) is accessible via wall member (25b) and is separate from the driver’s cabins (20a and 20b) (paragraph [0024] and figures 1 and 4b).
Regarding claim 22, Nukumi teaches that the battery storage chamber (24, “compartment”) is sealed and airtight to prevent any flame or smoke, which may develop within from escaping into the body of the railroad vehicle (paragraph [0021]). Therefore, the walls (25a, 25b) of the battery storage chamber (24, “compartment”) are fire protection walls. 
The battery storage chamber (24, “compartment”) is accessible via wall member (25b) (paragraph [0024] and figure 4b). 
The battery storage chamber (24, “compartment”) is separated from the rest of the vehicle body (20, “superstructure”) including the driver’s cabins (20a and 20b) by means of the walls (25a, 25b, “fire protection walls”) (figure 2).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2016-130047, hereinafter Nukumi and U.S. Pre-Grant Publication No. 2002/0121100, hereinafter Yabuki as applied to claim 13 above, and further in view of U.S. Pre-Grant Publication No. 2005/0269995, hereinafter Donnelly. 
Regarding claim 16, Nukumi teaches a storage battery (BT, “energy store”).
Nukumi does not teach fire protection panels separating several battery blocks.
It is well-known in the art to position multiple battery cells (“blocks”) within isolation containers making up a larger battery pack. See, e.g. Donnelly who teaches a battery pack (401) for a rail vehicle. The battery pack (401) includes multiple isolation containers (403) each housing a plurality of battery cells (paragraph [0067]). The walls of the isolation containers prevent the spread of fire (paragraph [0065]), therefore they are “fire protection panels”. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include isolation containers, each housing multiple battery cells, and serving as a means for fire containment within Nukumi’s storage battery (BT, “energy store”) for the purpose of enhancing the safety of Nukumi’s storage battery (BT, “energy store”).
Regarding claim 20, Nukumi teaches a smoke sensor and a temperature sensor positioned in the battery storage chamber (24, “compartment”) (paragraph [0033]).
Nukumi fails to teach an alarm unit. 
It is well-known in the art to couple an alarm unit to a temperature sensor. See, e.g. Donnelly who teaches a hybrid rail vehicle including a battery pack. A temperature sensor is coupled to an alarm unit which alerts an operator in the event that a temperature threshold is exceeded (paragraph [0098]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement an alarm unit coupled to the temperature sensor in Nukumi’s assembly for the purpose of notifying an operator if an abnormality has occurred within the battery storage chamber (24, “compartment”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2016-130047, hereinafter Nukumi in view of U.S. Pre-Grant Publication No. 2002/0121100, hereinafter Yabuki as applied to claim 13 above and further in view of U.S. Pre-Grant Publication No. 2015/0202970, hereinafter Huang, U.S. Pre-Grant Publication No. 2005/0072608, hereinafter Johnston and U.S. Pre-Grant Publication No. 2015/0017491, hereinafter Specht.
Regarding claim 21, Nukumi teaches a storage battery (BT, “energy store”). Nukumi anticipates the possibility of fire.
Nukumi fails to teach a power converter.
The use of power converters with storage batteries is well-known in the art – see, e.g. Huang (paragraph [0044]). The use of dedicated compartments for power converters is also well-known – see, e.g. Johnston (paragraph [0067]). The use of aerosols for fire-extinguishing in the presence of electronic components is also well-known – see, e.g Specht (paragraph [0018]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include of a power converter for the purpose of configuring the charging and discharging circuit of the storage battery (BT, “energy store”), to house the power converter in a dedicated housing without undue experimentation and with a reasonable expectation of success and to include an aerosol-dispensing device for the purpose of extinguishing a fire.

Claims 13, 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2016-130047, hereinafter Nukumi in view of U.S. Pre-Grant Publication No. 2019/0363411, hereinafter Takeuchi.
Regarding claims 13 and 18, Nukumi teaches a railroad vehicle (paragraph [0013] and figure 1). The railroad vehicle contains on-track undercarriages (10), a vehicle frame supported on the on-track undercarriages (10) and a vehicle body (20, “superstructure”) (paragraph [0015] and figure 1). The vehicle body (20, “superstructure”) includes two driver’s cabins (20a and 20b) (paragraph [0016]). The railroad vehicle further includes a storage battery (BT, “energy store”) and an electric motor (12) supplied with energy from the storage battery (BT, “energy store”) (paragraph [0015]).  The storage battery (BT, “energy store”) is cooled by an air-conditioner (33) (paragraphs [0034, 0036]). It is well-known in the art that air-conditioners use a working fluid, which switches state from liquid to gas and back. As such, the working fluid in the air-conditioner (33) is (at least for a portion of the time) a liquid.
The vehicle body (20, “superstructure”) includes a battery storage chamber (24, “compartment”) (paragraph [0020]). Nukumi teaches that the battery storage chamber (24, “compartment”) is sealed and airtight to prevent any flame or smoke, which may develop within from escaping into the body of the railroad vehicle (paragraph [0021]) – therefore, the battery storage chamber (24, “compartment”) is a “fire protection cabinet”. 
The battery storage chamber (24, “compartment”) is separate from the driver’s cabins (20a and 20b) (figure 1). 
The storage battery (BT, “energy store”) is disposed within the battery storage chamber (24, “compartment”), which is also a “fire protection cabinet” as articulated above. 
Nukumi does not teach a dielectric circuit, a dielectric tank connected to the dielectric circuit via a compensating line and disposed above the storage battery (BT, “energy store”), and having a liquid dielectric tempering the storage battery (BT, “energy store”).
The tempering of storage batteries via non-conductive liquids circulating within a circuit is well-known in the art. See, e.g. Takeuchi who teaches a battery (2), a fluid circulation circuit (4) and an upper fluid tank (11) positioned above the battery (2) (paragraphs [0083, 0084] and figures 1 and 2). The circulation circuit (4) includes a fluid passage (60, “compensating line”) which connects the fluid tank (11) to the circulation circuit (4). The working fluid is a chlorofluorocarbon refrigerant (paragraph [0085]) - a non-conductive fluid. The working fluid heats and cools the battery and is in a liquid state within a part of the circulation circuit (4) (paragraph [0084]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement a dielectric circuit, a dielectric tank connected to the dielectric circuit via a compensating line and disposed above the storage battery (BT, “energy store”), and having a liquid dielectric tempering the storage battery (BT, “energy store”) for the purpose of managing the temperature of the storage battery (BT, “energy store”).
Regarding claim 14, Nukumi teaches that the battery storage chamber (24, “compartment”) is accessible via wall member (25b) and is separate from the driver’s cabins (20a and 20b) (paragraph [0024] and figures 1 and 4b).
Regarding claim 22, Nukumi teaches that the battery storage chamber (24, “compartment”) is sealed and airtight to prevent any flame or smoke, which may develop within from escaping into the body of the railroad vehicle (paragraph [0021]). Therefore, the walls (25a, 25b) of the battery storage chamber (24, “compartment”) are fire protection walls. 
The battery storage chamber (24, “compartment”) is accessible via wall member (25b) (paragraph [0024] and figure 4b). 
The battery storage chamber (24, “compartment”) is separated from the rest of the vehicle body (20, “superstructure”) including the driver’s cabins (20a and 20b) by means of the walls (25a, 25b, “fire protection walls”) (figure 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2016-130047, hereinafter Nukumi in view of U.S. Pre-Grant Publication No. 2019/0363411, hereinafter Takeuchi as applied to claim 13 above and further in view of U.S. Pre-Grant Publication No. 2014/0121869, hereinafter Lee.
Regarding claim 15, Nukumi teaches a plurality of storage battery blocks. Nukumi as modified by Takeuchi teaches a liquid coolant flowing around the battery blocks. 
Nukumi as modified by Takeuchi fails to teach battery blocks configured as a master and slave blocks.
The implementation of master/slave control logic in assemblies of battery blocks is well-known in the art – see, e.g. Lee (paragraph [0020, 0021]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement a master/slave control logic in the combination of Nukumi and Takeuchi for the purpose of forming a coherent and robust control system. 
	
Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2016-130047, hereinafter Nukumi in view of U.S. Pre-Grant Publication No. 2019/0363411, hereinafter Takeuchi as applied to claims 13 and 18 above and further in view of U.S. Pre-Grant Publication No. 2005/0269995, hereinafter Donnelly.

Regarding claim 16, Nukumi teaches a storage battery (BT, “energy store”).
Nukumi does not teach fire protection panels separating several battery blocks.
It is well-known in the art to position multiple battery cells (“blocks”) within isolation containers making up a larger battery pack. See, e.g. Donnelly who teaches a battery pack (401) for a rail vehicle. The battery pack (401) includes multiple isolation containers (403) each housing a plurality of battery cells (paragraph [0067]). The walls of the isolation containers prevent the spread of fire (paragraph [0065]), therefore they are “fire protection panels”. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include isolation containers, each housing multiple battery cells, and serving as a means for fire containment within Nukumi’s storage battery (BT, “energy store”) for the purpose of enhancing the safety of Nukumi’s storage battery (BT, “energy store”).
Regarding claim 17, Nukumi as modified by Takeuchi teaches a fluid circulation circuit (4). The fluid circulation circuit is capable of use as a “fire-fighting” line. The fluid tank (11) is connected to the fluid circulation circuit (4). The fluid circulation circuit (4) includes a controllable valve (70), which is capable of stopping the flow within the fluid circulation circuit (4) (paragraph [0098]).
Nukumi as modified by Takeuchi fails to teach that the fluid tank (11) is connected to the fire protection cabinet via the circulation circuit (4).
Donnelly teaches a battery pack (401) for a rail vehicle. The battery pack (401) includes multiple isolation containers (403) each housing a plurality of battery cells (paragraph [0067]). The walls of the isolation containers prevent the spread of fire (paragraph [0065]), therefore the isolation containers are “fire protection cabinets”. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include an isolation container (“fire protection cabinet”) to house the battery (BT, “energy store”) for the purpose of enhancing the safety of Nukumi’s storage battery (BT, “energy store”).
In the combination of Nukumi and Donnelly, the battery (BT, “energy store”) would be in the isolation container (“fire protection cabinet”) and the isolation container (“fire protection cabinet”) would be inside the battery storage chamber (24, “compartment”).
In the combination of Nukumi, Takeuchi and Donnelly the fluid circulation circuit (4) would pass through the isolation container (“fire protection cabinet”) and the fluid tank (11) would be inside the isolation container (“fire protection cabinet”). Thus the fluid tank (11) would be connected to the isolation container (“fire protection cabinet”) via the circulation circuit (4).
Regarding claim 19, Nukumi as modified by Takeuchi teaches that the fluid circulation circuit (4) has a heat pump (8) and a pump (91) (paragraphs [0122, 0124] and figure 10).
Nukumi does not teach a temperature probe.
The use of temperature sensors in conjunction with cooling/heating systems within storage batteries is well-known in the art – see, e.g. Donnelly (paragraphs [0098, 0099]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement a temperature sensor for the purpose of monitoring the temperature of the battery and allowing the controller (5) in the combination of Nukumi and Takeuchi to efficiently control the temperature of the storage battery (BT, “energy store”).

Regarding claim 20, Nukumi teaches a smoke sensor and a temperature sensor positioned in the battery storage chamber (24, “compartment”) (paragraph [0033]).
Nukumi fails to teach an alarm unit. 
It is well-known in the art to couple an alarm unit to a temperature sensor. See, e.g. Donnelly who teaches a hybrid rail vehicle including a battery pack. A temperature sensor is coupled to an alarm unit which alerts an operator in the event that a temperature threshold is exceeded (paragraph [0098]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement an alarm unit coupled to the temperature sensor in Nukumi’s assembly for the purpose of notifying an operator if an abnormality has occurred within the battery storage chamber (24, “compartment”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2016-130047, hereinafter Nukumi in view of U.S. Pre-Grant Publication No. 2019/0363411, hereinafter Takeuchi as applied to claim 13 above and further in view of U.S. Pre-Grant Publication No. 2015/0202970, hereinafter Huang, U.S. Pre-Grant Publication No. 2005/0072608, hereinafter Johnston and U.S. Pre-Grant Publication No. 2015/0017491, hereinafter Specht.
Regarding claim 21, Nukumi teaches a storage battery (BT, “energy store”). Nukumi anticipates the possibility of fire.
Nukumi fails to teach a power converter.
The use of power converters with storage batteries is well-known in the art – see, e.g. Huang (paragraph [0044]). The use of dedicated compartments for power converters is also well-known – see, e.g. Johnston (paragraph [0067]). The use of aerosols for fire-extinguishing in the presence of electronic components is also well-known – see, e.g Specht (paragraph [0018]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include of a power converter for the purpose of configuring the charging and discharging circuit of the storage battery (BT, “energy store”), to house the power converter in a dedicated housing without undue experimentation and with a reasonable expectation of success and to include an aerosol-dispensing device for the purpose of extinguishing a fire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724